Dewey, J.
This case must be held to be analogous to the case of Brown v. Eastern Railroad, 11 Cush. 97, and may, like that, be decided without any adjudication upon the broader question whether a limitation of the liability of the railroad company as to the amount and value of the baggage of passengers transported on the road may not be effectually secured by the delivery of a ticket, to the passenger so printed in large and fair type on the face of the ticket that no one could read the part of the ticket indicating the place to which it purports to entitle him to be conveyed without also having brought to his notice the fact of limitation as to liability for his baggage. The present case as to the ticket only differs from the case of Brown v. Eastern Railroad, in having printed in small type on the face of the ticket, “ Look on the back.” But there is nothing, on the face of the ticket, alluding to the subject of baggage; no notice to look on the back for regulations as to baggage, The delivery of such a ticket does not entitle the railroad com-*393pony to ask for instructions that there resulte therefrom a legal presumption of notice of the restricted liability as to the baggage of the passenger. The ruling as to the placards posted in the cars was correct, and no legal presumption of notice arose therefrom. The court properly submitted the question of notice to the jury as a question of fact.
We have not particularly considered the question of liability of the defendants as to certain small items, if any, of the wearing apparel of the husband, that were contained in the lost trunk. The articles are stated in the bill of exceptions to have been “ nearly wholly his wife’s wearing apparel,” and the court was not asked to direct the jury to exclude the other articles in assessing damages. Without expressing any opinion upon the 'point whether these articles, if any, of the husband’s would be embraced in the baggage which the defendants assumed to transport as common earners, the husband paying no fare for his personal transportation, the court are of opinion that in the present aspect of the case judgment should be entered generally on the verdict. Exceptions overruled.